 .n,In the Matter of UNITED ZINC SMELTING CORPORATION, A CORPORATIONandINTERNATIONAL UNION OF MINE, MILL AND SMELTER WORKERS,LocALS Nos. 15, 17, 107, 108 AND 111, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. C-275. Decided August 15, 1942Jurisdiction:lead and zinc mining industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Paul NachtmainandMr. Clarence D. Musser,for the Board.Mr. H. W. Lohman,of Moundsville, W. Va., for the respondent.Mr. Gobel F. Cravens, Mr. Sylvan Bruner,andMr. Louis N. Wolf,of Pittsburg, Kans., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon amended charges duly filed by 'International Union of Mine,Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108 and 111,affiliated with, the Congress of Industrial Organizations, herein calledtheUnion, the National Labor Relations Board, herein called theBoard,,by its Regional Director for the Seventeenth Region (KansasCity,, Missouri), issued its complaint dated June 5, 1942, againstUnited Zinc Smelting Corporation, Joplin, Missouri, herein calledthe respondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations' Act, 49 Stat. 449, herein called the Act.Copies of the complaint, accompanied by notice of hearing, were dulyserved upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance that the respondent (1) on or about July 5,1935, dischargedand at all times thereafter refused to reemploy six named employeesbecause of their refusal to become members of the Tri-State Metal43 N L R. B., No 30237 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDMine and Smelter Workers Union and/or the Blue Card Union ofZine and, Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, labor organizations alleged to havebeen dominated by the respondent; and (2) by the foregoing actsand.by.other specified acts and conduct, has interfered with, restrained;and coerced its employees in the.exercise of.the rights guaranteed inSection 7 of the Act. The respondent did not file an answer to thecomplaint.Prior to the scheduled hearing, the respondent, the Union, andcounsel for the Board entered into a stipulation, in settlement of thecase, subject to approval by the Board.The stipulation provides as'follows :It is hereby stipulated and agreed by and between United ZincSmelting Corporation, a corporation, hereinafter referred to asthe Respondent; International Union of Mine, Mill and SmelterWorkers, Locals,Nos. 15, 17, 107, 108, and 111, affiliated with theCongress of Industrial Organizations, hereinafter referred to asthe Union, by their respective attorneys and representatives; andPaul Nachtman, Regional Attorney, and Clarence D. Musser,Attorney, National Labor Relations Board, Seventeenth Region,as follows :I1.On Charges and Amended Charges duly filed by Interna-tionalUnion of Mine, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108, and _111, affiliated with the Congress of IndustrialOrganizations, the National Labor Relations Board, throughGeorge J. Bott, Regional Director, Seventeenth Region, agent ofthe National Labor Relations Board, acting pursuant to authoritygranted in Section 10 (b) of the National Labor Relations Act,approved July 5, 1935, and acting pursuant to its Rules and Reg-ulations, Series 2, as amended, Article IV, Section 1, issued itscomplaint on the 5th day of June, 1942, against Respondent herein.Respondent hereby acknowledges service of a copy ofthe aforesaid complaint;(b)_.Respondent expressly waives its right to file answers tosaid complaint or other pleadings; waives its right to a hearingon the complaint or other procedure before the Board to which itmay be entitled under the National Labor Relations Act or theRules and Regulations of the Board; and expressly stipulates thatthe charges, amended charges, the complaint, an affidavit executedby F. W. Evans, dated July 23, 1941, and an affidavit executed byJoe Nolan, dated July 23, 1941, marked Exhibits "A" and "B",respectively, copies of each of which are attached hereto and by UNITED ZINC SMELTING CORPORATION'239this reference made a part hereof, and this stipulation shall con-stitute the record in this matter ;(c)' Respondent waives the making of findings of fact and con-clusions of law by the National Labor Relations Board;(d)Respondent expressly consents to the issuance by the Na.tion'al Labor Relations Board of a Decision and Order based uponthis stipulation, as hereinafter set out.II1.Respondent is and has been since 1916 a corporation organ-ized under and existing by virtue of the la-^vs of the State of NewYork. It is licensed to do business in the States of West Virginia,Missouri and Oklahoma and maintains offices in the city of Joplin,State of Missouri.Respondent is engaged in the mining, smeltingand refining of lead and zinc and in the manufacture of sulphuricacid.Respondent operates a smelter and acid plant at Mounds-'ville,West-Virginia, and operates and maintains mines and millsin the States of Oklahoma and Missouri where it is engaged inthe mining and milling of lead and zinc.Respondent transactsa substantial amount of business in the State of Missouri.2.Respondent, in the course and conduct of its business at ornear Joplin, Missouri and Picher, Oklahoma, mines,mills, sellsand distributes lead and zinc. In excess of 60% of the lead andzinc so mined and milled is sold and distributed. to buyers" whodistribute and sell into and through states of the United Statesother than the States of Missouri and Oklahoma.A substantialportion of the zinc produced by Respondent is distributed to itssmelter plant at Moundsville, West Virginia. ' Respondent, in theyear 1941, produced in excess of 3,000 tons- of zinc concentratehaving a value in excess of $150,000. In -excess of50%of themachinery and materials used by the Respondent in the miningand milling of its lead and zinc is received from states other thanthe States of Missouri and Oklahoma.3.The aforesaid operations of Respondent occur in the courseof and affect commerce 'among the several states and are syn-chronized by planning, scheduling; and coordinating to maintaina flow of metals and minerals from its mining operations and areessentially connected with and dependent on purchases,sales,shipments, and productive and distributive operations outside theStates of Missouri and Oklahoma.4.Respondent admits that for the purposes of this case only,that it is engaged in and its operations affect interstate' commercewithin the meaning of Section 2 (6) and (7) of the NationalLabor Relations Act. 240DECISIONSOF NATIONAL LABORRELATIONS BOARDIIIInternational Union of Mine, Mill and SmelterWorkers, LocalsNos.107, 108, and 111, affiliated with the Congress of Indus-trial Organizations; the Tri-StateMetal Mineand Smelter Work-ers Union; and the Blue Card Unionof Zinc andLeadMine, Milland SmelterWorkers, affiliated with the AmericanFederation ofLabor; are,or were, labor organizationswithin themeaning ofSection 2(5) of the Act.IVThe National Labor Relations Board may forthwith enter anorder in the above'-entitled case to the following effect :Respondent,United Zinc Smelting Corporation,a corporation,its officers,agents, successors,and assigns; shall1.'Cease and desist from :(a) In any manner dominating or interfering with the adminis-tration,of the Tri-State Metal Mine and Smelter Workers Union;and the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers,affiliated with the American Federation, ofLabor, or the formation or administration of any other labor. or-ganization of their employees,or contributing financial or othersupport to the Tri-State Metal Mine and Smelter Workers Unionor the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or any,other labor organization of their employees;(b),Discouraging membership in the International Union ofMine, Mill and Smelter' Workers, Locals No.15, 17, 107,, 108,and 111, affiliated with the Congress of Industrial Organizations,or any other labor organization of its employees,or encouragingmembership in the Tri-State Metal Mine and Smelter WorkersUnion, and the Blue Card Union of Zinc and Lead 'Mine, Milland Smelter Workers, affiliated with the American Federationof Labor, or any other labor organization,by discharging or'refusing to reinstate any of its employees or in any other mannerdiscriminating ill regard to their hire and tenure of employmentor any term or condition of their employment because of member-ship or activity in connection with any such labor organization;(c)Urging, persuading)warning, or coercing its employeesto,'join the Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Mine,Mill "and SmelterWorkers; affiliated with the American Federation of Labor, orany other labor organization of its employees,or threatening themwith discharge or with non-reinstatement or non-employment ifthey fail to join any such labor organization; UNITED ZINC SMELTING CORPORATION241(d)Urging, persuading, warning, or coercing its employeesto refrain from joining the International Union of Mine, Milland Smelter Workers, Locals Nos. 15, 17, 107, 107, and 111,other labor organization of its employees, or threatening themwith discharge or with non-reinstatement or non-employment-if'they join any such labor organization;(e)Recognizing or in any manner dealing with the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliatedwith theAmerican Federation of Labor, or any other labor organization ofits employees, as exclusive representative of its employees in anappropriate unit, unless and until such labor organization iscertified by the Board as such exclusive representative ;(f)Recognizing or in any manner dealing with the Tri-StateMetal Mine and Smelter Workers Union, the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, as representative of any of itsemployees for the purpose of dealing with the respondent con-cerning grievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment, unless- similarrecognition is granted to the International Union of Mine, Milland Smelter Workers, Locals No. 15, 17, 107, 108, and 111, affili-ated with the Congress of Industrial Organizations, or unless anduntil the Tri-State Metal Mine and Smelter Workers Union orthe Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American. Federation of Labor, iscertified by the Board as exclusive representative of its employeesin an appropriate unit;(g) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right to self=organiza-tion, to form, join, or assist labor organizations, to'bargain col-lectively through representatives of their own choosing and to'engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.Take the following affirmative action to effectuate the policiesof the Act :I(a)Withhold recognition from the Tri-State Metal Mine-and',Smelter Workers Union, the Blue Card Union of Zinc and LeadMine,Mill and Smelter Workers, affiliated with, the AmericanFederation of Labor, or any other labor organization of its em-ployees, as exclusive representative of its employees in an appro-priate unit, unless and until such labor organization is certifiedby the Board as exclusive representative;431039-42-vol 43--16 242DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Unless and until the Tri-State Metal Mine and SmelterWorkers Union, or the Blue Card Union of Zinc and Lead Mine,\Mill and Smelter Workers, affiliated with the American Federa-tion of Labor, is certified by the Board as such .exclusive repre-sentative,withhold recognition from the Tri-State Metal Mineand Smelter Workers Union or the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the Ameri-can Federation of Labor, as representative of any of its employeesfor- the purpose of dealing with it concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment unless similar recognition is granted tothe International Union of Mine, Mill and Smelter Workers,Locals Nos. 15, 17, 107, 108, and 111; affiliated with the Congress'of Industrial Organizations;(c)Offer to the employees named,in Schedule "A",' attachedhereto and by this reference made a part hereof, immediate andfull reinstatement to their former or substantially equivalentpositions at the places set out in said Schedule without prejudiceto their seniority and other rights and privileges ;(d)Make whole'all persons listed in Schedule "A".referredto above for any loss of pay they may have suffered-by reason oftheir discharges or discrimination by payment to each of themof 'a: sum of money equal to 75°Jo of the difference between thatwhich each would have earned as wages from July 5, 1935, to thedates appearing after their names in said Schedule and the netearnings during such period, which sums have been agreed uponand set forth in Schedule "A".The total of such sums agreedupon is $2,404.21.(e) Immediately post notices in conspicuous places throughoutitsmines and mills, including, among such places, all bulletinboards commonly used by Respondent for announcements to itsemployees, stating that United Zinc Smelting Corporation, acorporation, will cease and desist in the manner set forth inSection 1, subsections (a), (b), (c), (d), (e), (f), and (g), andwill take the affirmative action set forth in Section 2, subsections(a), '(b), (c), (d), and (e) of this order, and maintain suchnotices for a period of at least 90 consecutive days from the dateof posting.A copy of this notice, marked Exhibit "C" 2 isattached hereto and by this reference is made a part hereof;(f)Notify the Regional Director for the Seventeenth Regionof. the National Labor Relations Board, Kansas City, Missouri,1 Schedule A is set forth as Appendix A to this Decision and Order2Exhibit C is set forth as Appendix B `o this Decision and Order. 'A'UNITED ZINC SMELTING CORPORATION ..243in writing within 20 days from the date of this order what stepsthe Respondent has taken to comply herewith.VtIt is further stipulated and agreed by and between the partieshereto as follows :1.That the Respondent herein consents to the entry by anappropriate United States Circuit Court of Appeals, upon appli-cation by the Board, of a decree enforcing the order to be enteredby the Board pursuant to this stipulation without further noticeof said application ;2.That the entire agreement is contained within the terms ofthis stipulation and there is no verbal or other agreement of anykind which varies, alters, detracts, or adds to this stipulation andsaid decree;'3.That this stipulation is subject to the approval of the Na-tional Labor Relations Board and shall become effective imme-diately upon the granting of such approval.On July 28, 1942, the Board issued its order approving the stipula-tion,thaking it a part of the record, and pursuant to Article II,Section 36, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, transferring the proceeding to the Boardfor the purpose of the entry of a Decision and Order pursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT0I.THE BUSINESS OF THE RESPONDENTThe, respondent, United Zinc Smelting Corporation, a NeNv Yorkcorporation, is engaged in the mining, smelting, and refining of leadand zinc and in the manufacture of sulphuric acid. ' It is licensed todo business in Missouri, Oklahoma, and West Virginia. In its opera-tions in Missouri and Oklahoma, the respondent mines, mills, sells, anddistributes lead and zinc.More than 60 percent of such products aresold and distributed to purchasers who, in turn, sell and distributesuch products in various States of the United States, other thanMissouri and Oklahoma.A substantial portion of zinc produced bythe respondent is shipped to its smelter at Moundsville, West Virginia.In 1941, the respondent produced in excess of 3,000 tons of zinc con-centrate, having a value greater than $150,000.More than 50 percentof the machinery and materials used by the respondent in its operationsinMissouri and Oklahoma are received from other States. For the 0244DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose of this proceeding the respondent admits that it is engaged incommerce within the meaning of the Act.We find that th'e above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that United Zinc Smelting Corporation, Joplin, Mis-souri, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) In any, manner dominating or interfering with the administra-'tion of the Tri-State Metal Mine and Smelter Workers Union, andthe Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or theformation or administration of any other labor organization of theiremployees, or, contributing financial or other support to the Tri-StateMetal Mine and Smelter Workers Union or the Blue Card Union ofZinc and Lead Mine, Mill and Smelter Workers, affiliated with theAmerican Federation of Labor, or any other labor organization oftheir employees ;(b)Discouraging membership in the International Union of Mine,Mill and Smelter Workers, Local Nos. 15, 17, 107,108 and 111, affiliatedwith the Congress of Industrial Organizations, or any other labororganization of its employees, or encouraging membership in the Tri-State Metal Mine and Smelter Workers Union, and the Blue CardUnion of Zinc and Lead Mine, Mill and Smelter Workers, affiliatedwith the American Federation of Labor,-or any other labor organiza-tion, by discharging or refusing to reinstate any of its employeesor in any other manner discriminating in regard to their, hire andtenure of employment or any term or condition of their employmentbecause of membership or activity in connection with any such labororganization;'"(c)Urging, persuading, warning, or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc, and Lead Mine, Mill and Smelter Workers, affil-iated with the American Federation of Labor, or any other labororganization' of its employees, or threatening them with discharge orwith non-reinstatement or non-employment if they fail to join anysuch labor organization; UNITED ZINC ,SMELTING CORPORATION245(d)Urging, persuading, warning, or coercing its-employees to re-frain from joining the International Union of Mine, Mill and SmelterWorkers,, Locals Nos. 15, 17, 107, 108 and 111, affiliated with- the Con-gress of Industrial Organizations, or any other labor organization ofitsemployees, or threatening them with discharge or with non-reinstatement or non-employment if they join any such labororganization;(e)Recognizing or. in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blt e Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor organization of -ifs, employ-ees; as exclusive representative of its employees in an appropriate unit,unless and until such labor organization is certified by the Board assuch exclusive representative ;(f)Recognizing or in any manner dealing with the Tri-State MetalMine and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, as representative of any of its employees forthe purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless similar recognition is granted toInternational Union of Mine, Mill and Smelter Workers, Locals Nos.15, 17, 107, 108 and 111, affiliated with the Congress of IndustrialOrganizations, or unless and until the Tri-State Metal Mine andSmelterWorkers Union or the Blue Card Union of Zinc and LeadMine, Mill and Smelter Workers, affiliated with the American Federa-tion of Labor, is certified by the Board as exclusive; representativeof its employees in an appropriate unit;(g) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withhold. recognition from the Tri-State Metal Mine andSmelterWorkers Union, the Blue Card Union of 'Zinc and LeadMine, Mill and Smelter Workers, affiliated with the American Fed-eration of Labor, or any other labor organization of its employees, asexclusive representative of its employees in an appropriate unit, un- 246 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDless ,and until such labor organization is certified by the Board asexclusive representative;(b)Unless and until the Tri-State Metal Mine and Smelter Work-ers Union, or the Blue Card Union of Zinc and Lead Mine, Mill andSmelter Workers, affiliated with the American Federation of Labor, iscertified by the Board as such exclusive representative, withhold rec-ognition from the Tri-State Metal Mine and Smelter Workers Unionor the Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, as repre-,sentative of any of its employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates of pay, hours 'ofemployment, or other conditions of employment unless similar recog'nition is granted to the International Union of Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108 and 111, affiliated with the Con-gress of Industrial Organizations;'(c)Offer to the employees named in Appendix "A" immediate andfull reinstatement to their former or substantially. equivalent posi-tions at the places set out in said Appendix without prejudice to theirseniority and other rights and privileges;(d)Make whole all persons listed in Appendix "A" for any lossof pay' they may have suffered by reason of their discharges or dis-crimination by payment to each of- them of a sum of money equalto 75% of the difference between that which each would have earnedas wages -from July 5, 1935, to the dates appearing after their namesin said'Appendix and the net earnings during such period, which sumshave been agreed upon and set forth in Appendix "A". The totalof such sums agreed upon is $2.404.21;(e) Immediately post notices, as set forth in Appendix "B" in con-spicuous places throughout its mines and mills, including amongsuch places, all bulletin boards commonly used by the respondent forannouncements to its employees, stating that United Zinc SmeltingCorporation, a corporation, will cease and desist in the manner setforth in paragraph 1, subdivisions (a), (b), (c), (d), (e), (f), and(g), and will take the affirmative action set forth in paragraph 2, sub-divisions (a), (b), (c), and (d) of'this Order, and maintain such no-tices, for a period of at least ninety (90) consecutive days from thedate of posting;-(f)Notify the Regional Director for the Seventeenth Region ofthe National Labor Relations Board, Kansas City, Missouri, in writ-ing within twenty (20) days from the date of this Order what stepsthe respondent has taken to comply herewith.I UNITED ZINC SMELTING CORPORATIONName247APPENDIX ALocationof plant or millREINSTATEMENTCharles Nixon Anderson---------------------Robert Wilson Jordon------------------------------------------------Ellery Edward Mitts------------------------------------------------JamesRiley Thompson -------------------------------BertA Tweedy---------------------------------BACK PAYOttawa County, Oklahoma'Date from July 5, 1935,,NameAmountto which back pay iscomputedCharles Nixon Anderson__________________________________________$13764August 5; 1936Robert Wilson Jordon---------------------------------------------51501Ellery Edward Mitts _--__-_____________________-----25187Fred Leroy Tague, by Mrs Fred Leroy Tague, Widow -_-_---_-_62447James,Riley Thompson--- --------------------------------------36270Bert A Tweedy- _---___---------------------------------------51252Total ------------- ------------------------------------------$2, 40421APPENDIX BNOTICEMembership in Tri-State Metal Mine and Smelter Workers Union,or the Blue Card Union of Zinc and Lead Mine, Mill, and SmelterWorkers, affiliated with the American Federation of Labor, or inany other labor organization of its employees, or non-membership inInternationalUnion of Mine, Mill, and Smelter Workers, LocalsNos. 15, 17, 107, 108, and 111, affiliated with the Congress of Indus-trialOrganizations, is not required to obtain or retain employmentwith this company.United Zinc Smelting Corporation, a corporation, shall cease anddesist from1.In any manner dominating or interfering with the administra-tion of the Tri-State Metal Mine and Smelter Workers Union ; andthe Blue Card Union of Zinc and Lead Mine, Mill and SmelterWorkers, affiliated with the American Federation of Labor, or, theformation or administration of- any other labor organization of theiremployees, or contributing financial or other support to the Tri-StateMetal Mine and Smelter Workers Union or the Blue CardUnion of Zinc and Lead Mine, Mill and Smelter Workers, affiliatedwith the American Federation of Labor, or any other labor organization of their employees ;2.Discouraging membership in the International Union of Mine,Mill and Smelter Workers, Locals Nos. 15, 17, 107, 108, and 111, af-filiated with the Congress of Industrial Organizations, or any other -labor organization of its employees, or encouraging membership in 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Tri-State Metal Mine and Smelter Workers Union, and the'BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers,affiliated with the American Federation of Labor, or any other labororganization, by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to theirhire and tenure of employment or any term or condition of theiremployment because of membership or activity in connection withany such labor organization;3.Urging, persuading, warning, or coercing its employees to jointhe Tri-State Metal Mine and Smelter Workers Union, or the BlueCard Union of Zinc and Lead Mine, Mill and Smelter Workers, af-filiated with the American Federation of Labor, 'or any other labororganization of its employees, or threatening them with discharge orwith non-reinstatement or non-employment if they fail to join anysuch labor organization;4.Urging, persuading, warning, or coercing its employees to re-frain from joining the International Union of, Mine, Mill and SmelterWorkers, Locals Nos. 15, 17, 107, 108, and 111, affiliated with the Con-gress of. Industrial Organizations, or any other labor organizationof its employees, or threatening them with discharge or with non-reinstatement or non-employment if they join any such labororganization ;5.Recognizing or'in any manner dealing with the Tri-State MetalMirie and Smelter Workers Union, the Blue Card Union of Zinc andLead Mine, Mill and Smelter Workers, affiliated with the AmericanFederation of Labor, or any other labor organization of its employees,as exclusive representative of its employees in an appropriate unit,unless and until such labor organization is certified by the Board assuch exclusive representative;Mine and Smelter Workers Union, the Blue Card Union of Zincand Lead Mine, Mill and Smelter Workers, affiliated with the Amer-ican Federation of Labor, as representative of any of its employeesfor the purpose of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or otherconditions of employment, unless similar recognition is granted tothe International Union of Mine, Mill and Smelter Workers, Locals'Nos. 15,'17,107, 108, and 111, affiliated with the Congress of IndustrialOrganizations, or unless and until the Tri-State Metal Mine andSmelterWorkers Union or the Blue Card Union of Zinc and 'LeadMine, Mill and Smelter Workers, affiliated with the American Fed-eration of Labor is certified by the Board as exclusive representativeof its employees in an appropriate unit;' 7. In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form, 'UNITED ZINC SMELTING CORPORATION.249join, or assist labor organizations,to bargain collectively through rep-resentatives of their own choosing and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection.United Ziiic Smelting Corporation,a corporation,shall,"take thefollowing affirmative action to effectuate the policies of the Act:'1.Withholdrecognition`fromthe Tri-State Metal Mine and Smel-ter Workers Union, the Blue Card Union of Zinc and Lead Mine, Milland Smelter Workers,affiliatedwith the American Federation ofLabor, or any other labor organization of its employees,as exclusiverepresentative of its employees in an appropriate unit, unless anduntil such labor organization is, certified by the Board as exclusiverepresentative;o2.Unless and until the Tri-State Metal Mine and Smelter WorkersUnion, or the Blue Card Union of Zinc and Lead Mine,.Mill andSmelter Workers, affiliated ,ith the American Federation of Labor,is certified by the Board as such exclusive representative,withholdrecognition from the Tri-State Metal Mine and Smelter WorkersUnion and the Blue Card Union of Zinc and Lead Mine, Mill andSmelterWorkers, affiliated with the American Federation of Labor,as representative of any of its employees for the purpose of dealingwith it concerning grievances,labor disputes, wages, rates-of pay,hours of employment, or other conditions of employment unless sim-ilar recognition is granted to the International Union of Mine, Milland Smelter Workers, Locals No. 15, 17, 107,108, and 111, affiliatedwith the Congress of Industrial Organizations;3.Offer to the employees named in Schedule "A", attached heretoand by this reference made a part hereof, immediate and full reinstate-ment to their former or substantially equivalent positions at theplaces set out in said Schedule without prejudice to their seniorityand other rights and privileges ;4.Make whole all persons listed in Schedule"A" referred to abovefor any loss of pay they may have suffered by reason of their dis-charges or discrimination,by payment to each of them of a sum ofmoney equal to 75%0 of the difference between that which each wouldhave earned as wages from July 5, 1935,to the dates appearing aftertheir names in said Schedule, and the net earnings during such period,which sums have been agreed upon and set forth in Schedule "A".The total of such sums agreed upon is $2404.21.This notice will remain posted for 90 consecutive days and allpersons are warned not to remove or mutilate this notice.UNITED ZINC SMELTING CORPORATION,A CORPORATION,By /s/ H.W. LOHMAN,Pres.Date :